Citation Nr: 0324183	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
meniscus tear of the right knee, evaluated as 10 percent 
disabling, prior to February 11, 2000.

2.  Entitlement to an increased evaluation for residuals of a 
meniscus tear of the right knee, evaluated as 20 percent 
disabling, on and after April 1, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1976 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that during the pendency of this appeal, the 
RO, in a May 2000 decision, assigned a temporary total 
evaluation effective from February 11 to April 1, 2000 for 
the veteran's service-connected residuals of a meniscus tear 
of the right knee based on surgical and/or other treatment 
necessitating convalescence pursuant to 38 C.F.R. § 4.30 
(2002).  Therefore, the issue on appeal has been reformatted 
into two issues, as reflected on the title page of this 
action.

A hearing was held on February 21, 2001, by means of video 
conferencing equipment with the appellant in Montgomery, 
Alabama, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case. 

The Board remanded this case in May 2001 for further 
development and it has returned for appellate review.






FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Prior to February 11, 2000, the veteran's service-
connected residuals of a meniscus tear of the right knee are 
manifested by moderate instability and subluxation.  

3.  From April 1, 2000, the veteran's service-connected 
residuals of a meniscus tear of the right knee are manifested 
by no more than moderate instability and subluxation.  

4.  The veteran's service-connected status post residuals of 
a right knee meniscectomy are manifested by x-ray findings of 
arthritis with extension lacking 15 degrees and objective 
evidence of pain and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating prior to February 11, 
2000, for residuals of a meniscus tear of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§ Part 4, including §§ 4.7 and 4.71a, Diagnostic Code 5257 
(2002).  

2 .  The criteria for a rating in excess of 20 percent for 
residuals of a meniscus tear of the right knee from April 1, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. § Part 4, including §§ 4.7 and 4.71a, 
Diagnostic Code 5257 (2002).  

3.  The criteria for a separate compensable (20 percent) 
evaluation for residuals of a meniscus tear of the right 
knee, with arthritis and painful limitation of motion, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§ Part 4, including §§ 4.7 and Diagnostic Codes 5003, 5010, 
5259, 5260, 5261 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an April 1999 
statement of the case, a May 2001 Board Remand, a May 2003 
supplemental statement of the case, and a May 2001 letter, VA 
informed the appellant of the type of evidence needed to 
substantiate his claims.  The appellant was also advised that 
VA would assist in obtaining identified records, but that it 
was appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statement of the case, the Board remand, and 
the May 2001 letter informed the appellant of the information 
and evidence needed to substantiate these claims and complied 
with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing a VA examination to the appellant 
in March 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Increased rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Generally, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Code 5257 contemplates other impairment of the 
knee with recurrent subluxation or lateral instability.  A 10 
percent rating is assigned for slight impairment.  A 20 
percent rating contemplates moderate impairment.  A 30 
percent rating, which is the highest rating assignable under 
this diagnostic code, contemplates severe impairment.  
38 C.F.R. Part 4, §4.71a, Diagnostic Code 5257 (2002).  

The veteran asserts that an evaluation in excess of 10 
percent is in order for his service-connected residuals of a 
meniscus tear of the right knee prior to February 11, 2000, 
and in excess of 20 percent from April 1, 2000, pursuant to 
Diagnostic Code 5257.  

By history, the RO granted the veteran's original claim for 
service connection for residuals of a meniscus tear of the 
right knee in a February 1991 rating decision and assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

In a May 2000 rating decision, the RO assigned a temporary 
total evaluation for the veteran's right knee under 38 C.F.R. 
§ 4.30 from February 11 to March 31, 2000, because the 
veteran underwent arthroscopic surgery.  In a May 2003 rating 
decision, the RO assigned a 20 percent rating for residuals 
of a meniscus tear of the right knee, effective from April 1, 
2000.

After reviewing the evidence of record, the Board finds that 
a 20 percent rating is warranted for the veteran's service 
connected residuals of a meniscus tear of the right knee 
prior to February 11, 2000.  The Board further finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent from April 1, 2000 for the veteran's service 
connected residuals of a meniscus tear of the right knee.  

The evidence of record prior to February 11, 2000, indicates 
that the veteran experienced increased instability in his 
right knee.  Although a VA examiner's findings in an October 
1998 VA examination report appear to indicate no more than 
mild instability, subsequent VA outpatient records reveal 
that the veteran treated for complaints of increased right 
knee instability.  In June 1999, the veteran submitted an 
application to VA for a right knee brace.  According to a 
February 2000 VA surgical report, by history, the veteran had 
a one-year history of right knee pain, which was mainly 
medial.  He had possible locking plus catching and treatment 
with anti-inflammatory medications and activity restrictions 
had yielded inadequate relief.  A preoperative Magnetic 
Resonance Imaging (MRI) revealed a medial and lateral 
posterior horn meniscal tear.  The Board finds that this 
evidence, when reviewed cumulatively, supports a finding of 
moderate instability prior to February 11, 2000.

A rating in excess of 20 percent prior to February 11, 2000, 
is not warranted because the evidence described above does 
not more nearly approximate severe instability pursuant to 
Diagnostic Code 5257.

The evidence of record after the veteran's surgery in 
February 2000, does not support a rating in excess of 20 
percent for right knee instability.  Diagnostic Code 5257.  
According to a March 2001 VA progress note, the examiner 
observed that the veteran's active right knee had flexion to 
90 degrees and extension to 10 degrees on active motion, and 
flexion to 125 degrees and extension to zero degrees on 
passive motion.  The veteran's distal motor and sensory 
examination was grossly intact and he was stable to varus and 
valgus stress.  The veteran had a negative Lachman test, as 
well as negative anterior and posterior drawer sign.  There 
was positive crepitus and he had positive joint line 
tenderness along the lateral side and not the medial side.  
X-ray studies revealed very mild degenerative arthritis with 
symmetric maintenance of joint space both medial and lateral 
side.  There was no fracture, subluxation, nor lesions noted.  
The examiner assessed right knee pain, probable lateral 
degenerative meniscus.  The veteran had undergone arthroscopy 
with partial lateral meniscectomy.  The examiner felt that it 
was possible that another piece of the lateral meniscus was 
starting to fray, or he had this popping and clicking from 
chondromalacia, which most certainly was present due to the 
crepitus on the physical examination.  

According to a May 2001 VA progress note, the veteran had 
been attending physical therapy for his right knee.  He 
reportedly continued with symptoms of the right knee locking 
three to four times a week, swelling at least five times a 
week, and giving way daily.  The veteran reported that these 
symptoms were unchanged since his arthroscopic surgery in 
February 2000.  The veteran would use a knee brace as he 
needed it.  The examiner diagnosed the veteran with 
chondromalacia patellae and early degenerative disease of the 
right knee.  The examiner recommended that the veteran 
continue the nonoperative therapy with nonsteroidal anti-
inflammatory medications.  Subsequent VA progress notes 
during the next few years show essentially the same findings.

According to a March 2003 VA examination report, the veteran 
complained of pain, weakness, stiffness, swelling, heat and 
redness, instability, giving away, locking, fatigability and 
lack of endurance.  The VA examiner reviewed the veteran's 
claims file before examining him.  The examiner noted by 
history that the veteran took pain medication.  The veteran 
experienced flare-ups with overuse.  He used a knee brace all 
of the time, but he did not use a cane or crutches.  There 
was no subluxation or constitutional symptoms.  The veteran 
reported that he was a painter until 2001 when his right knee 
prevented him from doing the job.  Physical examination 
revealed that the veteran's right knee motion stopped when 
the pain began.  There was evidence of painful motion, but no 
edema or effusion.  There was instability, weakness and 
tenderness.  There was no redness or heat.  There was 
abnormal movement and guarding of movement.  There were three 
arthroscopic scars.  The veteran's gait was very unsteady 
after he removed his right knee brace.  The examiner observed 
no callosities, breakdown, or unusual shoe wear pattern.  The 
right knee was not ankylosed.  The veteran's right knee had 
flexion to 91 degrees and lacked 15 degrees of extension.  
Normal flexion is to 140 degrees and normal extension is to 
zero degrees.  The right knee was unstable anteriorly and 
posteriorly.  The examiner diagnosed postoperative 
degenerative joint disease of the right knee with loss of 
function due to pain.  The examiner remarked that there was 
lateral instability and recurrent subluxation, as well as 
functional loss of the right knee due to weakened movement, 
excess fatigability, incoordination, and pain.  The pain was 
evidenced by the veteran's facial expressions and the way he 
sat and stood from a chair.

The Board finds that the evidence of record dated after the 
veteran's right knee surgery in February 2000 does not more 
nearly approximate the criteria for a rating in excess of 20 
percent for severe instability or subluxation under 
Diagnostic Code 5257.  Although the evidence documents that 
the veteran wears a knee brace on his right knee, it does not 
reflect severe instability or subluxation.  

The Board also finds that a separate 20 percent disability 
rating is warranted for limited motion of the right knee 
pursuant to Diagnostic Code 5261.  The VA General Counsel 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5002-5003 
and 5257.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 
09-98 (August 14, 1998).  Specifically, General Counsel for 
VA, in an opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003, which 
provides for the presence of arthritis due to trauma, and 
5257 which provides for instability.  General Counsel stated 
that when a knee disorder is rated under Diagnostic Code 5257 
based upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  

With respect to the evaluation of the veteran's right knee, 
given that there was x-ray evidence of arthritis first noted 
in March 2001, the applicable criteria provide that arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See Diagnostic Code 5003.   The criteria to evaluate 
limitation of motion of the knee is found in Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 addresses limitation of 
flexion.  Under this code, flexion limited to 45 degrees, a 
10 percent evaluation is assigned.  A 20 percent disability 
evaluation is warranted when flexion is limited to 30 
degrees.  Diagnostic Code 5261 contemplates limitation of 
extension.  Under this code a noncompensable evaluation is 
assigned with extension limited to 5 degrees.  With extension 
limited to 10 degrees, a 10 percent disability evaluation is 
assigned.  Where extension is limited to 15 degrees a 20 
percent disability rating is warranted.  Pursuant to the 
provisions of 38 C.F.R. § 4.71, Plate II, normal range of 
motion of the knee is considered to be from 0 degrees 
extension to 140 degrees flexion.

The Board finds that a separate 20 percent rating, but no 
more, is warranted under Diagnostic Code 5261 because the 
March 2003 VA examiner noted that the veteran's right knee 
lacked 15 degrees of extension.  The examiner also noted that 
the veteran experienced functional impairment due to pain.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2002).  

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected left 
knee disorder.  Diagnostic Code 5261.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  A rating in excess of 20 percent is not 
warranted under Diagnostic Code 5260 because the medical 
evidence of record does not show findings that meet the 
criteria for a higher rating.    

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1) (2002).  However, the basis for an 
extra-schedular evaluation for the service-connected 
residuals of a meniscus tear of the right knee has not been 
shown based on lost range of motion and/or instability.  The 
record does not demonstrate periods of hospitalization or a 
marked interference with employment due to the right knee, 
and the rating schedule provides higher ratings adequate to 
evaluate the right knee disorder.














						(CONTINUED ON NEXT PAGE)


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 20 percent rating for residuals of a 
meniscus tear of the right knee, prior to February 11, 2002, 
is granted.

Entitlement to an increased rating for residuals of a 
meniscus tear of the right knee, in excess of 20 percent from 
April 1, 2000, is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 20 percent rating for residuals 
of a meniscus tear of the right knee, with x-ray evidence of 
degenerative joint disease and limitation of motion, is 
granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



